190 F.2d 352
LAMBERT BROTHERS, Inc., Appellant,v.ROYAL INSURANCE COMPANY, LIMITED, Appellee.ROYAL INSURANCE COMPANY, LIMITED, Appellant,v.Evelyn P. HINES et al., Appellees.
Nos. 11316, 11315.
United States Court of Appeals Sixth Circuit.
July 25, 1951.

Corn & Bell, Cleveland, Tenn., for appellant Lambert Bros.
Curry & Harris, Chattanooga, Tenn., Maxwell A. Hines, Tifton, Ga., Hardwick Stuart, Cleveland, Tenn., for appellees.
Kefauver, Duggan & Miller, Chattanooga, Tenn., for appellant Royal Ins. Co.
PER CURIAM.


1
It appearing that the two appellants have moved to dismiss their appeals: Lambert Brothers, Inc., moving to dismiss its appeal against the Royal Insurance Company, Ltd. and the Royal Insurance Company, Ltd. moving to dismiss its appeal against Evelyn P. Hines, et al.; it is ordered by the Court that these case be, and same hereby are, dismissed.